Citation Nr: 1102237	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
hepatitis C for the period beginning June 4, 2004 and ending 
January 30, 2007.

2.  Entitlement to a rating in excess of 40 percent for hepatitis 
C with cirrhosis and stage 3 fibrosis for the period beginning 
January 30, 2007.

3.  Entitlement to service connection for joint pain, claimed as 
secondary to hepatitis C.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony before a decision review officer 
at the RO in July 2008, and before the undersigned at an August 
2010 Travel Board hearing.  Transcripts of the hearings are of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for joint pain, 
claimed as secondary to hepatitis C, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From June 4, 2004 to January 30, 2007 the Veteran's hepatitis 
C was manifested by symptoms of daily fatigue, malaise, joint 
pain, diminished appetite, nausea, but no vomiting, daily upper 
right quadrant pain, abdominal pain and chronic itching, and the 
requirement for medication; there was no evidence of weight loss 
or incapacitating episodes.

2.  From January 30, 2007 the Veteran's hepatitis C with 
cirrhosis and stage 3 fibrosis has been manifested by symptoms of 
chronic fatigue, nausea, decreased appetite, weakness, upper 
right quadrant pain, joint pain, minor weight loss, cirrhosis of 
the liver and stage 3 fibrosis, treated with medication; there 
has been no objective evidence of anorexia or other indications 
of malnutrition and no evidence of significant weight loss or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
prior to January 30, 2007 for hepatitis C are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7354 (2010).

2.  The criteria for a rating in excess of 40 percent for 
hepatitis C with cirrhosis and stage 3 fibrosis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes, 7354 and 7312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  In 
addition, the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the denied claims.  The 
Board is also unaware of any such outstanding evidence.  

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.



Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered 
from the point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.2 (2010).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Under Diagnostic Code 7354, a compensable rating of 10 percent is 
warranted when the Veteran has serologic evidence of hepatitis C 
infection and the following signs and symptoms due to the 
hepatitis infection: intermittent fatigue, malaise, and anorexia 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least one week, but 
less than two weeks, during the past 12 month period.  A 20 
percent rating is warranted when symptoms include daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or for 
incapacitating episodes (with symptoms described above) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  A 40 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly; or for 
incapacitating episodes (with symptoms described above) having a 
total duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent rating is 
assigned for near- constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 
7354 (2010).

Note 1 under Diagnostic Code 7354 states:  Evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs and 
symptoms as the basis for evaluation under Code 7354 and under a 
diagnostic code sequelae.  Note 2 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe enough 
to require bed rest and treatment by a physician."  38 C.F.R. § 
4.112, Code 7354 (2010).

Cirrhosis as a sequella of hepatitis C is rated as 100 percent 
disabling when it causes generalized weakness, substantial weight 
loss, and persistent jaundice, or with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  A 70 percent disability rating is assigned for 
cirrhosis when there is a history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy, but with periods of remission between 
attacks.  A 50 percent disability rating is assigned for 
cirrhosis when there is a history of one episode of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy.  A 30 percent disability rating is assigned when 
there is portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise and at least minor weight loss.  
A 10 percent disability rating is assigned when there are 
symptoms such as weakness, anorexia, abdominal pain and malaise.  
38 C.F.R. § 4.114, Diagnostic Code 7312.

For evaluation under diagnostic code 7312, documentation of 
cirrhosis (by biopsy or imaging) and abnormal liver function 
tests must be present.  38 C.F.R. § 4.114, Diagnostic Code 7312, 
Note 1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Period beginning June 4, 2004and ending January 30, 2007

The Veteran was assigned a 20 percent rating under Diagnostic 
Code 7354 for hepatitis C from June 4, 2004, to January 30, 2007.  
See November 2004 rating decision and January 2007 rating 
decision.

The medical evidence of record for this period shows that the 
Veteran had been prescribed medication for his hepatitis 
(although he had chosen to pursue holistic remedies and declined 
to use prescribed medications due to the side effects) and that 
he had symptoms of daily fatigue, malaise, joint pain, diminished 
appetite, nausea, but no vomiting, daily upper right quadrant 
pain, abdominal pain and chronic itching.  There was no evidence 
of weight loss or incapacitating episodes.  In this regard, the 
Board notes that on examination in July 2004, the Veteran' s 
weight was reported at 221 pounds, and on examination in February 
2006, it was reported at 229 pounds.  Furthermore, on examination 
in February 2006, the Veteran reported that his weight had been 
stable for the past 1-2 years and that he had not had any 
incapacitating episodes.  Therefore, a disability rating in 
excess of 20 percent is not warranted under Diagnostic Code 7354.

Period beginning January 30, 2007

During an August 2007 VA examination, conducted in response to 
his January 2007 claim, the Veteran complained of nausea, 
accompanied by a decrease in appetite, weakness and right upper 
quadrant pain.  He also complained of right and left shoulder 
pain.  He claimed that he had difficulty performing daily 
activities when he had shoulder pain and right upper quadrant 
pain.  The examiner also noted that the Veteran's weight had 
decreased from 229 pounds in February 2006 to 211.5 pounds.  He 
also noted that the Veteran was taking several medications to 
treat his hepatitis C.  The examiner also noted that a June 2007 
liver biopsy report showed evidence of hepatitis C with early 
cirrhosis of the liver and stage 3 fibrosis.  Based on this 
evidence, the Veteran was assigned a 40 percent evaluation for 
his service-connected hepatitis C under Diagnostic Code 7354, 
effective January 30, 2007.  See October 2007 rating decision.

During a March 2008 VA examination, it was noted that the Veteran 
completed Interferon Alpha and Ribavirin therapy for hepatitis C 
for 12 weeks from September 2007 to December 2007 at the Ann 
Arbor VA Medical Center, but he was a nonresponder and continued 
to have viral loads.  A biopsy showed chronic hepatitis C with 
early cirrhosis.  The Veteran denied any hospitalization for 
hepatitis C, but reported experiencing daily symptoms of chronic 
fatigue, weakness, anorexia, malaise, abdominal pain, loss of 
appetite and weight loss.  He also reported arthralgias of the 
shoulders and knees, and claimed that from September 2007 to 
February 2008, his symptoms had been severe enough to require 
bedrest and treatment by a physician.  The Veteran also reported 
that he used to weigh 241 pounds and that his weight at that time 
was 199 pounds.  He was diagnosed with chronic hepatitis C 
infection and early cirrhosis by liver biopsy.

VA outpatient treatment records show that the Veteran was treated 
for chronic hepatitis C with fibrosis of the liver with 
Interferon Alpha and Ribavirin therapy for 12 weeks, with his 
viral load decreasing with treatment and increasing again once 
treatment ended.  The therapy ended in February 2008 because the 
Veteran was determined to be a nonresponder.  During therapy, the 
Veteran complained of malaise, nausea, vomiting, anorexia, 
arthralgia, fatigue and right upper quadrant pain.  He claimed to 
have experienced these symptoms continuously from November 2005 
to January 2006 and from June 2007 to September 2007.  

The other medical evidence of record for this period, which 
includes additional VA outpatient treatment records and the 
reports of VA examinations in May 2009 and April 2010, shows that 
the Veteran continued to report symptoms of chronic fatigue, 
malaise, minimal appetite and right upper quadrant pain.  There 
also continued to be evidence of minor weight loss.  There was no 
objective evidence of anorexia or other indications of 
malnutrition and no evidence of significant weight loss.  With 
regard to weight loss, the Board notes that although the Veteran 
claimed during VA examination in March 2008 that his weight 
decreased from 241 pounds to 211 pounds, the medical evidence of 
record shows that in 2004, he weighed 221 pounds, in 2006 he 
weighed 229 pounds, in 2007 he weighed 211 pounds, and in 2008, 
he weighed 199 pounds.  This evidence shows that the Veteran had 
no more than minor weight loss.

The Board notes that in numerous statements submitted in support 
of his claim, as well as during RO hearings and during his Board 
hearing in August 2010, the Veteran claimed that he suffered from 
debilitating symptoms due to his hepatitis C, such as severe 
fatigue, joint pain/arthralgias, nausea, vomiting, anorexia, 
muscle weakness and upper quadrant pain from November 2005 to 
January 2006 and from June 2007 to September 2007.  In addition, 
as noted above, during VA examination in March 2008, he reported 
that from September 2007 to February 2008, his symptoms were 
severe enough to require bedrest and treatment by a physician.  

The Board acknowledges that the Veteran has reported the above-
noted symptoms in relation to his hepatitis C throughout the 
pendency of the appeal, and his symptoms have spanned a period of 
more than six weeks.  However, notwithstanding the Veteran's 
subjective complaints, the medical evidence of record does not 
show that the Veteran's symptoms have been debilitating or 
accompanied by incapacitating episodes, or that he has ever been 
prescribed bedrest by a physician.  In this regard, the Board 
notes that the Veteran has argued that evidence of his 
incapacitating episodes is contained in the March 2008 VA 
examination report.  However, a review of the examination report 
by the Board reveals that what is noted are the Veteran's reports 
of incapacitating episodes and alleged bedrest prescribed by a 
physician.  There is no indication that the examiner confirmed 
these reports or that there is other objective evidence of record 
which would confirm the Veteran's reports.  In addition, the May 
2009 VA examiner noted that the Veteran had not had 
incapacitating episodes as programmatically defined.  

Accordingly, higher ratings of 60 percent or 100 percent are not 
warranted for the period beginning January 30, 2007, or for any 
other period of the appeal under Diagnostic Code 7354.

The Board also notes that the Veteran was also granted service 
connection for cirrhosis of the liver and stage 3 fibrosis, 
secondary to hepatitis C, but he was not granted a separate 
rating for the cirrhosis and fibrosis.  See March 2008 rating 
decision.  The Board finds that a separate rating under 
Diagnostic Code 7312 is not warranted as there is no objective 
evidence of portal hypertension or splenomegaly.  Furthermore, 
because the Veteran's complaints of fatigue, malaise, weakness, 
anorexia, abdominal pain and minor weight loss are being used as 
the basis for the Veteran's current evaluation under Diagnostic 
Code 7354, a separate rating under Diagnostic Code 7312 for 
cirrhosis of the liver and stage 3 fibrosis is not warranted.  
Sequellae of liver disease such as cirrhosis may be separately 
evaluated under an appropriate diagnostic code, but only if the 
same signs and symptoms are not used as the basis for evaluation 
under both codes, as such duplication of symptoms would 
constitute prohibited pyramiding under 38 C.F.R. § 4.14.  38 
C.F.R. § 4.114, Diagnostic Code 7354, Note 1.  

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.

The Board has considered whether "staged rating" may be 
assigned, but the criteria for higher evaluation are not shown 
during any definable period during the course of the appeal.  
Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence submitted by the Veteran in the form 
of his correspondence to VA, his statements to various medical 
providers and his testimony before the Board.

 A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even 
affording the Veteran complete competence and credibility in 
reporting his symptoms and the impact of those symptoms on his 
daily activities, nothing in the lay evidence shows his 
disability picture more closely approximated the schedular 
criteria for a higher rating.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321 is not in 
order.

In sum, the Board has determined that the Veteran's disability 
picture more closely approximated the criteria for the assigned 
10 percent rating prior to January 30, 2007 and has more closely 
approximated the criteria for the assigned 40 percent rating from 
that date.  Accordingly, the criteria for higher disability 
evaluation are not met and the claim must be denied.

The evidence in this case preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.

ORDER

An increased schedular rating for hepatitis C for the period 
beginning June 4, 2004 and ending January 30, 2007 is denied.

An increased schedular rating for hepatitis C with cirrhosis and 
stage 3 fibrosis for the period beginning January 30, 2007 is 
denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006).

The Veteran contends that he has joint pains or fibromyalgia, 
secondary to his service-connected hepatitis C.  VA outpatient 
treatment records from the VA Medical Center in Ann Arbor show 
that the Veteran has complained of and been treated for pain in 
his back, shoulders, neck, ankles, knees, lower extremities and 
throughout his entire body; they also show that he has complained 
of increased severity in his hands, knees and shoulders since 
taking antiviral therapy, that he has been treated for 
polyarthralgia noted to be due to hepatitis, and that he has been 
treated for arthralgia noted to be most likely due to hepatitis 
C.  He was also diagnosed during outpatient treatment with 
hepatitis C with arthralgias.  

In light of the Veteran's contentions, the evidence of joint pain 
and diagnoses of arthralgia and polyarthralgia possibly due to 
hepatitis C of record, and the fact that he is currently service-
connected for his hepatitis C, the Board has determined that the 
Veteran should be afforded a VA examination to determine the 
etiology of any currently present arthralgia or any other 
disability manifested by joint pain.

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16.  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
Veteran has satisfied each of these requirements.  The Veteran 
has consistently reported that he is unemployed and that he 
stopped working between 1994 and 1995 due the symptomatology from 
his hepatitis C infection.  See February 2006, August 2007 and 
March 2009 VA examination reports and Veteran's statements 
submitted in conjunction with his claims, including his September 
2006 Claim and December 2006 statement.

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  During 
a May 2009 VA examination, the examiner indicated that the 
Veteran was not working and that he would be unable to sustain 
his usual occupation as a truck driver on even a part-time basis 
in view of his malaise, weakness and fatigue and from his 
hepatitis C infection and chronic kidney disease.  He also noted 
that the Veteran's intermittent abdominal pain also precluded his 
ability to work in a competitive environment and to perform daily 
activities.  See May 2009 VA examination report.

The Veteran does not currently meet the percentage requirements 
for TDIU.  38 C.F.R. § 4.16(a); however, VA policy is to grant 
TDIU, regardless of the percentages, when service connected 
disability actually renders a Veteran unemployable.  38 C.F.R. 
§ 4.16(b).  Where there is evidence that a Veteran is 
unemployable by reason of service connected disability, but does 
not meet the percentage requirements, the Board is required to 
remand the claim, so that it can be referred to VA's Director of 
Compensation and Pension for adjudication in accordance with 
38 C.F.R. § 4.16(b).

(The Board notes that the effect of a service-connected 
disability appears to be measured differently for purposes of 
extraschedular evaluation under 38 CFR § 3.321(b)(1) and for 
purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 
Vet. App. 157, 162 (1994).  Specifically, 38 C.F.R. § 4.16 does 
not require a finding that the schedular ratings are inadequate 
to compensate for the average impairments in earning capacity 
caused by particular disabilities, but requires only a finding 
that the service-connected disabilities render a particular 
veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present arthralgia 
or any other disability manifested by joint 
pain.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  

With respect to each currently present 
disability manifested by joint pain, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such disability was caused or 
chronically worsened by the Veteran's 
hepatitis C.  The rationale for all opinions 
expressed must also be provided.

2.  After the issue of secondary service 
connection for joint pains has been resolved, 
the RO should adjudicate the issue of 
entitlement to a TDIU, to include entitlement 
to an extraschedular evaluation under 
38 C.F.R. § 4.16(b).  

3.  If any benefit on appeal remains denied, 
issue a supplemental statement of the case 
before returning the case to the Board, if 
otherwise in order.

By this remand the Board intimates no opinion as to any outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


